FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 21, 2020

                                     No. 04-20-00371-CV

                 IN THE INTEREST OF L.B.M. AND L.B.M., CHILDREN

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02077
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       Appellant Mom filed her brief on September 28, 2020, and Appellant Dad’s brief is due
on October 26, 2020. Before Dad’s brief was due, the Department filed a first motion for a
twenty-day extension of time to file a single brief that responds to both Mom’s and Dad’s briefs.
       The motion is GRANTED. The Department’s consolidated brief is due twenty days after
Dad’s brief is filed.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court